DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 8/5/2022 has been entered.  Claims 1-20 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,063,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 8/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,715,393 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: 
“receiving a sequence of input values; determining a time series comprising a sequence of data values, each data value… associated with a timestamp value…; accessing a prediction model configured to receive an input timestamp value and predict a data value of time series corresponding to the input timestamp value; predicting a plurality of data values of the time series using the prediction model; for each of the plurality of predicted data values, determining an error residue value representing a measure of difference between a predicted data value and a corresponding data value of the time series; determining a change-point based on the error residue values, the change-point representing a change in an aggregate measure of the error residue values; and performing a corrective action based on the change-point”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.
	Examiner considered the Information Disclosure Statement dated 7/22/2021 and conducted a thorough search of the prior art, but found no new relevant references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441